Case: 16-30592      Document: 00513915665         Page: 1    Date Filed: 03/17/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fif h Circuit

                                    No. 16-30592                                     FILED
                                  Summary Calendar                              March 17, 2017
                                                                                Lyle W. Cayce
                                                                                     Clerk
MOHAMMED AHMED HASSAN ABDALLAH OMRAN,

                                                 Plaintiff-Appellant

v.

NICOLE ROY; UNKNOWN DEFENDANT; UNITED STATES OF AMERICA;
STEPHANIE FINLEY, in her personal and official capacity; SCOTT
SUTTERFIELD, in his personal and official capacity,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                      for the Western District of Louisiana
                              USDC No. 1:16-CV-42


Before CLEMENT, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Mohammed Ahmed Hassan Abdallah Omran, immigration detainee
# A079680001, former federal prisoner # 12752-049, and former Louisiana
prisoner # 121227, filed a civil action raising claims under the Federal Tort
Claims Act and Bivens v. Six Unknown Named Agents of Federal Bureau of
Narcotics, 403 U.S. 388 (1971). Omran later filed motions for a temporary


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30592     Document: 00513915665     Page: 2   Date Filed: 03/17/2017


                                  No. 16-30592

restraining order (TRO) and a preliminary injunction.         Omran asked the
district court to order the United States to stop trying to deport him until the
conclusion of his civil lawsuit. He also complained that he had been denied
access to the law library at the correctional facility where he was housed and
asked the court to order the United States and other named defendants to
provide him with legal assistance and “adequate, effective, and meaningful”
access to the court. The district court denied the motions for a TRO and for
injunctive relief.
      Omran appealed the denial of his motions. He also filed an application
to proceed in forma pauperis (IFP) on appeal. The magistrate judge denied
IFP status, determining that Omran had three strikes under 28 U.S.C.
§ 1915(g).
      Omran now moves this court for leave to proceed IFP on appeal. A
prisoner may not proceed IFP in an appeal of a judgment in a civil action if the
prisoner has, on three or more prior occasions, while incarcerated or detained
in any facility, brought an action or appeal that was dismissed as frivolous or
malicious or for failure to state a claim upon which relief may be granted,
unless the prisoner is under imminent danger of serious physical injury.
§ 1915(g). Omran does not dispute the district court’s finding that he had three
strikes under § 1915(g). He also fails to make a claim of imminent danger in
his brief; instead he merely rehashes the facts that gave rise to his civil
complaint. Although this court liberally construes the briefs of pro se litigants,
arguments must be briefed to be preserved. Yohey v. Collins, 985 F.2d 222,
225 (5th Cir. 1993).
      Because Omran has not made the showing required to overcome the
§ 1915(g) bar, his request to proceed IFP on appeal is DENIED and his appeal
is DISMISSED as frivolous. See 5TH CIR. R. 42.2; Baugh v. Taylor, 117 F.3d



                                        2
    Case: 16-30592    Document: 00513915665    Page: 3   Date Filed: 03/17/2017


                                No. 16-30592

197, 202 n.24 (5th Cir. 1997). The dismissal of this appeal as frivolous counts
as yet another strike under § 1915(g). Adepegba v. Hammons, 103 F.3d 383,
385-87 (5th Cir. 1996).
      Because Omran has accumulated at least three strikes under § 1915(g),
he is barred from proceeding in forma pauperis in any civil action or appeal
filed while he is incarcerated or detained in any facility unless he is under
imminent danger of serious physical injury. § 1915(g). Omran is also warned
that sanctions may be imposed in response to future frivolous filings.
      APPEAL DISMISSED AS FRIVOLOUS; 28 U.S.C. § 1915(g) BAR
IMPOSED; SANCTION WARNING ISSUED.




                                      3